                       OFFICE OF THE FEDERAL DEFENDER
                           EASTERN DISTRICT OF CALIFORNIA
                                 801 I STREET, 3rd FLOOR
                            SACRAMENTO, CALIFORNIA 95814
                              (916) 498-5700 Fax: (916) 498-5710
Heather E. Williams                                                 Benjamin D. Galloway
Federal Defender                                                   Chief Assistant Federal Defender



                              MEMORANDUM
  Date:     May 25, 2021

  To:       Stephanie Deutsch, Courtroom Deputy to the Hon. Morrison C. England, Jr.

  From      Lexi Negin, Assistant Federal Defender

  Subject United States v. Jason Keith Arnold, Case No. 2:19-cr-00043-MCE


         The parties are requesting that sentencing for the above-captioned matter be continued to
August 5, 2021, at 10:00 a.m. to allow defense counsel more time to discuss matter with client in
light of the logistical difficulties presented by COVID-19. Below is the modified PSR schedule.
The United States Attorney’s Office and United States Probation have no objection to the
continuance of this matter.

               Informal Objections Due:                     July 8, 2021
               Final PSR Due:                               July 15, 2021
               Formal Objections Due:                       July 22, 2021
               Reply Due:                                   July 29, 2021
               Judgment and Sentencing Hearing:             August 5, 2021 at 10:00 a.m.

        Please contact me if you have any questions.

LN/lz
